TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00030-CV


Jasmine Charmaine Herndon, Appellant

v.

Texas Department of Family and Protective Services, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
NO. D-1-FM-08-006268, HONORABLE SCOTT H. JENKINS, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

	After appellant filed her notice of appeal, the clerk's record was filed in this Court
on January 7, 2011, and the reporter's record was filed on February 10, 2011.  Appellant's appointed
counsel filed and was granted two motions for extension of time to file the brief.  On April 4, 2011,
the trial court signed an order allowing counsel to withdraw from the case.  The order does not
reflect that new counsel was appointed, nor does it include a finding that appellant no longer wishes
to pursue the appeal.  Appellant, who is apparently now pro se, has not responded to our notice
informing her that her brief was overdue.
	The appeal is therefore abated.  The trial court shall conduct a hearing to determine
whether appellant still wishes to pursue her appeal, whether appellant is indigent, and whether
new appellate counsel should be appointed to continue the appeal.  See Tex. R. App. P. 38.8(a)(2);
In re T.V., 8 S.W.3d 448, 449-50 (Tex. App.--Waco 1999, order) (holding that to adequately protect
indigent parent's rights in termination case, court should abate appeal to allow trial court to hold
hearing to determine issues raised in Tex. R. App. P. 38.8(b)); see also Tex. R. App. P. 38.8(b)(3). 
The court shall make appropriate findings and recommendations, and a supplemental record from
this hearing, including copies of all findings and orders and a transcription of the court reporter's
notes, shall be forwarded to the clerk of this Court no later than January 18, 2012.  See Tex. R. App.
P. 38.8(b)(3).

					__________________________________________
					David Puryear, Justice
Before Justices Puryear, Rose and Goodwin
Abated
Filed:   December 13, 2011